Citation Nr: 1118438	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder.

2.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected asthma.

3.  Entitlement to a compensable evaluation for residuals of turbinate reduction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to January 1990 and From May 2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Board observes that in his September 2007 Substantive Appeal (VA Form 9) the Veteran also appealed the denial of entitlement to service connection for glaucoma.  However, the RO granted entitlement to service connection for glaucoma in an August 2008 rating decision.  The grant of service connection for that condition is a complete grant of the benefit sought for that particular issue and therefore the matter is no longer before the Board.  As there has been no disagreement or appeal as to the downstream elements of effective date or compensation level, no such issue is in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2011 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Board also notes that in an April 2010 rating decision the RO granted entitlement to service connection for residuals of the Veteran's turbinate reduction surgery, combining that with the Veteran's previously service-connected allergic rhinitis, and continuing the noncompensable rating.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in May 2010.  The Board finds that a timely NOD was received following the April 2010 rating decision, but that no Statement of the Case (SOC) was issued.  In accordance with Manlincon v. West, 12 Vet. App. 238 (1999) the Veteran must be issued a Statement of the Case (SOC) on that issue.  

Accordingly, the issue of entitlement to a compensable rating for the Veteran's service-connected residuals of turbinate reduction surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifested by some limitation of motion, pain and stiffness, but not such that motion is limited to the shoulder level, even when pain and repetitive motion is taken into account.

2.  The Veteran's service-connected asthma, on pulmonary function testing, has been manifested by Forced Expiratory Volume in one second (FEV-1) of no worse than 75 percent predicted and a FEV-1/Forced Vital Capacity (FVC) ratio of no less than 73 percent predicted; the record also does not demonstrate at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral and parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2010).

2.  The criteria for a rating in excess of 30 percent for bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2006, March 2007, and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected right shoulder disorder, the Board notes that the May 2008 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by readjudications in the November 2008, January 2009, April 2009 and November 2010 Supplemental Statements of the Case (SSOCs).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

With regard to the Veteran's claim of entitlement to a rating in excess of 30 percent for his service-connected asthma, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the August 2010 Statement of the Case (SOC) listed the rating criteria for asthma.  This was followed by a subsequent readjudication in November 2010.  As such, the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran was afforded several VA examinations during the pendency of the appeal.  These reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As indicated above, the Veteran has claimed entitlement to a disability rating in excess of 10 percent for his service-connected right shoulder disorder and in excess of 30 percent for his service-connected asthma.  Essentially, he contends that the ratings currently assigned do not reflect the severity of those conditions. 

Disability evaluations are determined by evaluating the extent to which an appellant's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3. While the appellant's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Right Shoulder Disorder

The Veteran first claimed entitlement to service connection for a right shoulder disorder in February 2005.  A June 2006 rating decision granted entitlement to service connection for that condition and assigned a noncompensable rating effective from February 14, 2005, the date that the Veteran first filed his claim.  A February 2006 rating decision granted entitlement to an earlier effective date of July 20, 2004, the day after the Veteran's release from active service.  

In August 2006 the Veteran claimed entitlement to a compensable rating for his service-connected right shoulder disorder.  A December 2006 rating decision granted entitlement to a 10 percent rating effective from August 30, 2006, the date that the Veteran filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) with this rating in March 2007.  The RO issued a Statement of the Case (SOC) in August 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2007.  

The evidence of record includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

The Veteran was afforded a VA examination in support of his increased rating claim in October 2006.  During that examination the Veteran reported pain, weakness, heat, instability and lack of endurance with regard to his right shoulder.  He stated that he takes non-prescription painkillers daily.  It was noted that the Veteran is right-handed.  Physical examination revealed tenderness on palpation of the AC joint and the bicipital tendon area.  Range of motion studies revealed forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation from zero to 90 degrees, internal rotation from zero to 90 degrees and adduction from zero to 50 degrees.  The Veteran noted pain with flexion only from 160 to 180 degrees.  The examiner noted that there was no change in motion or additional limitation upon repeated and resisted testing of the right shoulder.  No weakness was noted.  Radiographic imagery did not reveal any fracture or dislocation.  Joint space narrowing was not appreciated.  However, minimal hypertrophic bone reaction was seen in the distal clavicle and the glenoid.  Furthermore, there was a tiny soft tissue calcification in the joint capsule adjacent to the inferior margin of the glenoid.  The examiner's impression was minimal degenerative joint disease with impingement syndrome.  

In a March 2007 written statement the Veteran reported that he has popping in his right shoulder joint.  He also reported significant pain while extending to reach for elevated items or pulling on things, and indicated being limited at work.  

The Veteran was afforded an additional VA examination in April 2007.  During that examination the Veteran reported that he has residual pain in his left shoulder with limited range of motion.  He reported having no incapacitating flare-ups over the previous 12-month period.  He did not indicate having had any episodes of dislocation or subluxation.  On physical examination the examiner noted objective evidence of painful range of motion, but no heat, redness or swelling.  Range of motion studies revealed forward flexion from zero to 180 degrees with mild discomfort, abduction from zero to 180 degrees with mild discomfort, internal rotation from zero to 85 degrees with mild discomfort and external rotation from zero to 85 degrees with mild discomfort.  The Veteran indicated that his right shoulder was painful at the extremes of range of motion only.  No additional limitations related to pain, fatigue, incoordination, weakness or lack of endurance were noted with three repetitions of movement.  No ankylosis was indicated.  The examiner indicated that radiographic imagery from November 2006 showed fluid collection in the subdeltoid bursa with vague signal alteration in the anterior portion of the rotator cuff tendon suspicious for a partial tear.  He diagnosed the Veteran with degenerative joint disease at the acromioclavicular joint, with partial tear of the rotator cuff tendon.  

Private treatment records from September 2007 indicate that the Veteran was treated for his right shoulder at an orthopedic clinic.  The Veteran reported pain in his shoulder with some radiation into the area of the brachium.  He also reported difficulty with overhead motion and stated that he has a popping sensation when he grasps something.  It was noted that the Veteran had been unemployed since July 2007.  Physical examination revealed some persistent irritability in the subacromial space of the right shoulder.  The sternoclavicular and acromioclavicular joints were not irritable, but there was slight bicep irritability.  The examiner also noted that the right glenohumeral joint was stable and that there was no sign of any subluxation.  The examiner diagnosed the Veteran with chronic impingement syndrome of the right shoulder and provided him with a Marcaine injection.  

In December 2007 the Veteran testified at the Waco, Texas, VA Regional Office before a Decision Review Officer.  He reported receiving injections for his shoulder, but stated that these were ineffective.  He stated that he is unable to perform certain activities and that he is in significant pain.  He also reported that he was employed as a corrections officer.  

In December 2008 the Veteran underwent an additional VA examination in support of his claim.  At that time the Veteran reported having sharp stabbing pain occurring on a daily basis intermittently, and usually associated with certain movements.  It was noted that the Veteran had undergone several injections without success, but that he had not undergone any surgeries.  The Veteran stated that he has worked as a correctional officer for the past 18 months and that he has not had to take any time off due to his right shoulder disorder.  On physical examination the examiner noted minimal painful range of motion, but no heat, redness or swelling.  There was some mild tenderness in the supraspinatus area, but no signs of atrophy or disuse.  Range of motion studies revealed forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation to 90 degrees.  The examiner noted that range of motion was painful at the extremes of internal and external rotation.  No additional limitations were noted on repetition.  The examiner noted that earlier radiographic imagery showed minimal degenerative joint disease without obvious joint space narrowing.  The diagnosis was minimal degenerative joint disease of the right shoulder with full range of motion.  

In February 2011 the Veteran testified at a hearing before a Veterans Law Judge.  However, the Veteran did not offer any additional evidence with regard to his right shoulder disorder at that time. 

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

The Veteran's service-connected right shoulder disorder has been rated as 10 percent disabling under Diagnostic Code 5003, for arthritis.  However, in order to afford the Veteran the highest possible disability rating for the appeal period in question the Veteran's claim is evaluated under all potentially applicable diagnostic codes.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which the Veteran's disability may potentially be rated, but most are not applicable to the Veteran's diagnosed condition.  

First, under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  A compensable evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Diagnostic Code 5201 bases rating evaluations on joint motion.  With regard to the dominant, or major, extremity, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level.  A 30 percent evaluation is warranted for limitation of motion midway between the side and shoulder level, and a 40 percent evaluation is assigned for limitation of major arm motion to 25 degrees from the side.  For the minor extremity, a 20 percent evaluation is warranted unless motion is limited to 25 degrees from the side, in which case a 30 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of motion of the shoulder is zero to 180 degrees of abduction and forward elevation (flexion) and zero to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, for the major or minor upper extremity, a 20 percent rating is provided for malunion of the humerus with marked moderate deformity.  For malunion of the humerus with marked deformity a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  For recurrent dislocation of the humerus at the scapulohumeral joint a 20 percent rating is provided with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent rating is also warranted for the minor extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is warranted for the major extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent evaluation is warranted for fibrous union of the humerus for the minor extremity with a 50 percent rating for the major extremity.  A 50 percent rating evaluation is provided for nonunion or false flail joint of the major extremity with a 60 percent rating warranted for the major extremity.  Finally, a 70 percent rating is warranted for loss of the humeral head, also known as flail shoulder for the minor extremity.  An 80 percent rating is warranted for flair shoulder of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

After a thorough review of the medical evidence the Board finds that the Veteran's service-connected right shoulder disorder does not warrant a rating in excess of 10 percent for any time during the appeal period.  As indicated above, there is no evidence of ankylosis or of impairment of the clavicle or scapula with malunion, nonunion or dislocation.  Accordingly, Diagnostic Codes 5200 and 5203 are not for application.  Furthermore, the Board notes than an evaluation in excess of 10 percent under Diagnostic Code 5201 or 5202 would require limitation of motion of the arm at the shoulder level, malunion of the humerus with at least moderate deformity or recurrent dislocation of the scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2008).  No findings to that affect are supported by treatment records or VA examination reports.  Finally, as the Veteran's right shoulder disability is already rated at 10 percent disabling a higher rating cannot be assigned under Diagnostic Code 5003.  

The Board does note that when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.  Although examination indicates some reduced range of motion and strength with regard to the Veteran's right shoulder, the Board finds that these effects are already contemplated by the 10 percent rating assigned.   There is no indication in the current record that pain causes functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has considered and found that a staged rating is not warranted in this matter, as symptomatology has been consistent throughout the appeal period.  The Board also finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to the Veteran's disability that would take the Veteran's case outside the norm to warrant an extraschedular rating.  While he was noted to be unemployed for a period of time in 2007, subsequent records have reflected that he has been employed and has not missed a significant amount of time from work.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is currently unemployed and there is no allegation that his service-connected right shoulder disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   




Asthma

The Veteran has also claimed entitlement to a rating in excess of 30 percent for his service-connected asthma.  The Veteran first claimed entitlement to service connection for that condition in April 2004.  A November 2004 rating decision granted entitlement to service connection and assigned a noncompensable rating effective from July 20, 2004, the day after the Veteran's release from active service.  The Veteran submitted a Notice of Disagreement (NOD) in February 2005, and the RO issued an additional Rating Decision and accompanying Statement of the Case (SOC) granting entitlement to a 10 percent rating, also effective from July 20, 2004.  In August 2006 the Veteran filed for entitlement to a rating in excess of 10 percent.  A December 2006 rating decision granted entitlement to a 30 percent rating effective from August 10, 2005.  

In February 2007 the Veteran again claimed entitlement to an increased rating for his service-connected asthma.  A July 2007 rating decision denied entitlement to a rating in excess of 30 percent.  This rating was continued in an additional Rating Decision from April 2009.  In April 2010 the Veteran submitted a Notice of Disagreement (NOD) with that decision.  The RO issued a Statement of the Case (SOC) in August 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2010.  

The evidence of record includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  VA treatment records from September 2006 indicate that the Veteran underwent a VA examination in support of his claim for an increased rating.  The Veteran reported asthma attacks three times a week that last 20 seconds and ease with medication.  He stated that he has no difficulties between attacks.  The examiner noted that the Veteran's medications included Mometason, Montelukast and Albuterol.  A pulmonary function test revealed FVC of 105 percent predicted, FEV-1 of 105 percent predicted and a FEV-1/FVC ratio of 74.  The examiner noted normal large airways but reduced flow in small airways.  There was no response to bronchodilators.  

The Veteran was provided an additional VA examination in April 2007.  At that time the Veteran reported that he had had no acute attacks of asthma requiring emergency room management over the previous 12 months.  He stated that he takes Advair twice a day and uses a Levalbuterol inhaler three times a week as needed.  Pulmonary examination revealed that the Veteran's lungs were clear to auscultation and percussion without wheezes, rales or rhonchi.  A chest x-ray was within normal limits and the examiner diagnosed the Veteran with asthma.  A May 2007 pulmonary function test revealed FVC of 107 percent predicted, FEV-1 of 102 percent predicted and a FEV-1/FVC ratio of 71.  There was no response to bronchodilators.  

Private treatment records from 2008 and 2009 indicate that the Veteran was doing well on inhaler therapy and that he was using Singulair and Xopenex to treat his asthma.

VA treatment records from February 2010 indicate that the Veteran was seen for evaluation of problems related to asthma.  The Veteran reported symptoms consisting of chest tightness, intermittent cough and occasional mild wheezing.  The treating physician diagnosed the Veteran with mild, persistent asthma.  A pulmonary function test revealed FVC of 80 percent predicted, FEV-1 of 75 percent predicted and a FEV-1/FVC ratio of 73.  There was no response to bronchodilators.  The examiner stated that there was a very mild degree of obstructive ventilator dysfunction.  

In August 2010 the Veteran underwent another VA examination in support of his claim.  At that time it was noted that the Veteran was being treated with Singulair, Asthmanex and albuterol and that his response to this treatment was good.  There was no report of hospitalization due to respiratory issues.  The Veteran reported several clinic visits per year for treatment, but only one or two acute attacks per year.  Pulmonary examination did not reveal any abnormal breathing sounds.  The examiner noted that a chest x-ray from January 2010 showed clear lungs and no pleural fluid. 

Records from September 2010 indicate that the Veteran was taking Symbicort and Guaifenesin to treat his respiratory symptomatology.  In an October 2010 statement he indicated that he had received a nebulizer machine.  

In February 2011 the Veteran testified at a hearing before a Veterans Law Judge.  At that time the Veteran reported that his asthma has gotten progressively worse since 2001.  He reported recently being prescribed Symbicort and stated that he has to take two puffs from this inhaler in the morning and two in the afternoon.  He reported that his chest still gets tight and that he has trouble sleeping.  He reported that within the past six months he has probably had to go to his provider six or seven times due to his asthma symptoms.  

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such an elevation. 38 C.F.R. § 4.96(a). 

Diagnostic Code 6602 pertains to bronchial asthma.  The currently assigned 30 percent rating contemplates a forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or FEV-1 to forced vital capacity (FVC) ratio of 56 to 70 percent, or daily inhalation or oral bronchodilator therapy, or inhalation anti-inflammatory medication.

A 60 percent evaluation is warranted for a FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC ratio of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; if there is more than one attack per week with episodes or respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  

VA evaluates pulmonary function test (PFT) results based on post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006). 

After careful review of the entirety of evidence applicable for the appeal period at issue the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 6602.  There is no clinical evidence, whether pre- or post-bronchodilator testing, to show FEV-1 of 40 to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids to warrant a 60 percent rating.  In this regard, the evidence shows that while the Veteran requires the frequent use of inhalation medication his pulmonary functions tests have not met the criteria listed in Diagnostic Code 6602.  Moreover, the record does not reflect that the Veteran has had at least monthly visits to a physician for required care of exacerbations.  Accordingly, a rating in excess of 30 percent is not warranted.  

The Board has considered and found that a staged rating is not warranted in this matter, as symptomatology has been consistent throughout the appeal period.  The Board also finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to the Veteran's disability that would take the Veteran's case outside the norm to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is currently unemployed and there is no allegation that his service-connected asthma has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder is denied.

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected asthma is denied.


REMAND

The RO granted entitlement to service connection for residuals of the Veteran's turbinate reduction surgery in an April 2010 rating decision.  That condition was considered in the overall evaluation along with the Veteran's previously service-connected allergic rhinitis, and a noncompensable rating was continued.  The Veteran submitted a VA Form 9 in May 2010, indicating disagreement with the noncompensable rating for this disability.  The Board views this statement as a timely notice of disagreement expressing the Veteran's desire to appeal the RO's decision.  See 38 C.F.R. §§ 20.200, 20.201, 2.202 (2009).  

As no Statement of the Case (SOC) has been issued on this matter the Board must remand this issue for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitted a timely Substantive Appeal (VA Form 9).  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his representative, addressing the issue of entitlement to a compensable initial rating for residuals of turbinate reduction surgery.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal (VA Form 9).  Then, only if the appeal is timely perfect, should the issue be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


